DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 and 6-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Elbaz et al (US 2004/0033874).

Elbaz teaches regarding claim:

1. A device comprising a foot securing means (strap 20), a support member operably attached to said securing means (support 12); an outsole (lower surface 24); an anterior protuberance and a posterior protuberance (22s); said posterior protuberance, said anterior protuberance, or both protuberances are prepositioned and fixed (in as much as applicant has shown the same, the Elbaz device has protuberances 22 that can be positioned and fixed at a variety of positions) away from an anatomical location of a lower limb skeletal muscle thereby increasing lower limb skeletal muscle activity; or (b) in proximity to an anatomical location of said lower limb skeletal muscle thereby decreasing lower limb skeletal muscle activity (this is a very broad limitation because there are numerous lower limb skeletal muscles and anatomical locations; in as much as applicant has shown the same,  the protuberances 22 of Elbaz are inherently both proximal to some locations and distal to others since the prior art device is designed to be worn on the foot; this arrangement both increases and decreases activity in the various lower limb muscles when a user balances, walks, or does a variety of activities while wearing the Elbaz device).

2. The device of claim 1, wherein said posterior protuberance is a bulbous protuberance, said anterior protuberance is a bulbous protuberance, or both said posterior protuberance and said anterior protuberance are bulbous protuberances (FIG 2; [0027]).

3. The device of claim 1, wherein said anterior protuberance is shaped differently from the outer contour of said posterior protuberance (different contours as seen in FIGs 2 and 4).

4. The device of claim 1, wherein said anterior protuberance is a moveable anterior protuberance, said posterior protuberance is a moveable posterior protuberance, or both protuberances are movable (protuberances 22 movable within tracks 36).

6. The device of claim 4, wherein said posterior protuberance is movable within a calcaneus support portion of said support member (As seen in FIG 2 – posterior track 36 is in the calcaneus region in as much as applicant has shown the same).

7. The device of claim 4, wherein said anterior protuberance is movable within phalanges or metatarsals support portion of said support member (As seen in FIG 2 – anterior track 36 is in the phalanges/metatarsals region in as much as applicant has shown the same).

8. The device of claim 1, wherein said anterior protuberance, said posterior protuberance, or both protuberances comprise a cross-section with a shape of a conic section, said conic section comprising at least one of a circle, ellipse, parabola and hyperbola (as per [0027]).

9. The device of claim 1, wherein bases of said posterior protuberance and said anterior protuberance are positioned on a centerline of the support member (as seen in FIG 4) and peaks of said posterior protuberance and said anterior protuberance are positioned on opposite sides of the centerline of support member (as best understood, this can be achieved by adjusting the position of at least one of the protuberances 22 in the tracks 36).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elbaz.

Regarding claim 5, Elbaz teaches The device of claim 4, wherein said a) moveable anterior protuberance, (b) said moveable posterior protuberance, or (a) and (b) are moveable along an outer surface of said outsole (via the tracks 36), but does not specifically teach the above wherein the protuberances are movable within an area of 1 cm2 to 18 cm2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the protuberances of Elbaz to be movable within the claimed area since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” Similar reasoning applies in the instant case since the device of Elbaz would not operate differently with the claimed range of adjustability. Further, applicant places no criticality on the range of adjustability, indicating only that the protuberances are movable within a relatively wide area.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant has only argued at an element not taught by the prior art has been added to claim 1. Applicant has not specified which element is not taught by the prior art and has not presented any specific arguments against the rejections presented in the 10/13/2021 rejection. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784